Exhibit 10.1

EXECUTION COPY

 

DISTRIBUTION AGREEMENT

 

THIS AGREEMENT is entered and executed as of October 9th, 2012 (“Effective
Date”), by and between TranS1 Inc., a Delaware corporation with its principal
place of business at 301 Government Center Drive, Wilmington, NC 28403
(“TRANS1”) and Jiade Sunshine, a limited liability incorporated in the People’s
Republic of China with its principal place of business at Room 315, West 3
Building, No.83 Fuxing Road, Haidian District Beijing China, Post code:100039
(“Distributor”).

 

WHEREAS, TRANS1 develops, manufactures and markets devices for the treatment of
spine disorders;

 

WHEREAS, Distributor provides sales, marketing and distribution services to
third parties; and spine surgeons in the defined territory and or country.

 

WHEREAS, TRANS1 wishes to appoint Distributor as its sole and exclusive
distributor for the marketing and promotion of the Products in the Territory in
the Field, provided, however, that TRANS1 reserves the right to sell the
Products directly in the Territory outside of the Field.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.          Definitions.

 

(a)          “Contract Year” means the period beginning on the Effective Date
and ending October 31, 2013, and each twelve (12) consecutive month period
thereafter.

 

(b)          “Field” shall mean medical devices intended to access or treat
degenerative disc disease and motion preservation of the lumbar spine as
applicable.

 

(c)          “Marketing Plan” shall refer to the marketing plan for the Products
developed by Distributor with input from TRANS1.

 

(d)          “Products” shall mean all of TRANS1’s current and future AxiaLIF
brand products, including all of its delivery devices and related access devices
and procedures, procedure-specific and implantable devices in the Field; the
current products approved for sale in the Territory are listed on Exhibit A, as
amended from time to time by the parties.

 

(e)          “Promotional Materials” shall have the meaning set forth in Section
3(e)(iii).

 

(f)          “Services” shall mean the inventory management and administrative
services that Distributor shall provide for TRANS1 under this Agreement.

 

(g)          “Territory” shall mean the geographic area set forth in Exhibit B
as may be amended from time to time by mutual agreement of the parties.

 

1

 

 

EXECUTION COPY

 

2.          Appointment and Quarterly Reviews.

 

(a)          General. Subject to this Agreement, TRANS1 hereby appoints
Distributor, and Distributor hereby accepts its appointment as TRANS1’s sole and
exclusive (subject to Section 4(a)) distributor to promote, market and sell the
Products in the Territory in the Field, provided, however, that TRANS1 reserves
the right to sell the Products directly in the Territory outside of the Field.

 

(b)          Quarterly Review. On a quarterly basis, senior level sales or
marketing representatives from TRANS1 and Distributor will meet to review sales
progress, Distributor performance, ASP (average selling price) versus target
prices, product performance issues, quality issues and to resolve in good faith
outstanding strategy and tactical issues that arise during the Term, and to
review all aspects of marketing the Products. This will typically occur as part
of Distributor’s quarterly reviews.

 

3.          Distributor’s Obligations.

 

(a)          General. Distributor will use commercial best efforts to (i)
promote, market and sell the Products within the Territory; (ii) manage
distribution of the Products within the Territory and (iii) perform the Services
in a good and workmanlike manner. Upon receipt of prior written consent from
TRANS1, Distributor may subcontract the performance of any of its obligations
under this Agreement to any third party distributor.

 

(b)          Orders.

 

(i)          Initial Order. Within thirty (30) days of the Effective Date,
Distributor shall submit an initial purchase order for [***] Products and [***]
Products (the “Initial Order”). TRANS1 shall deliver the quantity of Product set
forth in Exhibit G against the Initial Order in accordance with Section 4(b) on
or before December 31st, 2012. The balance of the quantity of Product in the
Initial Order shall be delivered pursuant to the Quarterly Forecasts submitted
by Distributor pursuant to Section 3(e)(iv). TRANS1 may terminate this Agreement
upon written notice and with immediate effect (without Distributor having the
opportunity to cure) in the event Distributor fails to submit the Initial Order
in accordance with this Section 3(b)(i).

 

(ii)         Annual Orders. On or before each October 31 of each Contract Year,
Distributor shall submit a purchase order for the quantity of Product it wishes
to purchase in the following Contract Year (each, an “Annual Order”); provided,
however, that in no event shall an Annual Order be for less than the following:

 

(A)         Distributor shall order on or before October 31, 2013 no less than
[***] Products, and on or before each October 31 during the remainder of the
term of this Agreement, Distributor shall order no less than [***]Products.

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

2

 

 

EXECUTION COPY

 

(B)         Distributor shall order on or before each of October 31, 2012 and
2013 no less than [***] Products, and on or before each of October 31during the
remainder of the term of this Agreement, Distributor shall order no less than
[***] Products.

 

(C)         Each Annual Order shall provide for delivery of at least [***]% of
the [***] Products and at least [***]% of the [***] Products on or before
December 31 of that Contract Year.

 

(iii)        TRANS1 shall deliver an initial quantity of Product designated in
the applicable Annual Order in accordance with Section 4(b), and shall deliver
the balance of the quantity of Product in the Annual Order shall be delivered
pursuant to the Quarterly Forecasts submitted by Distributor pursuant to Section
3(e)(iv). TRANS1 may terminate this Agreement upon written notice and with
immediate effect (without Distributor having the opportunity to cure) in the
event Distributor fails to submit an Annual Order in accordance with this
Section 3(b)(ii).

 

(iv)       Additional Orders. Distributor may submit additional orders for
Products during a Contract Year (each, an “Additional Order”). TRANS1 shall
deliver Product ordered pursuant to an Additional Order in accordance with
Section 4(b). For the avoidance of doubt, TRANS1 shall not be obligated to
delivery of Product ordered pursuant to an Additional Order, however, if TRANSI
decides not to deliver the Additional Orders, it shall timely notify Distributor
pursuant to Section5a(ii).

 

(v)        Shortfall in Orders. If Distributor does not request delivery of all
units of Product in the Initial Order or in any Annual Order by the end of the
applicable Contract Year (e.g., by October 31, 2013 in the case of the first
Contract Year), then so long as Distributor has timely paid for the order in
accordance with Section 6, Distributor may request that such pre-paid units be
delivered on any date during the immediately following Contract Year and TranS1
shall ship such units in accordance with Section 4(b). Such units shall not be
credited towards or otherwise affect Distributor’s obligation to purchase [***]
Products for the Contract Year in which they are delivered. If Distributor does
not make a timely request for delivery of such units by the end of the Contract
Year immediately following the Contract Year for which they were originally
ordered, TranS1 shall have no further obligation to ship such units and shall be
entitled to retain the full amount invoiced for such units.

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

3

 

 

EXECUTION COPY

 

(c)          Facilities and Staff. Distributor will acquire and maintain the
facilities and staff that it in its sole discretion deems appropriate to
effectively market and sell the Products throughout the Territory.

 

(d)          Training. Distributor will provide, with the participation of
TRANS1, each Distributor employee with the training necessary, on two
agreed-upon occasions within the ninety (90) day period from the Effective Date,
for Distributor to market the Products within the Territory. In addition,
Distributor shall provide surgeon training as required by TRANS1 in the
Territory and in the Field. Distributor will be responsible for all costs of the
surgeon training, product and lab expenses, less the TRANS1 employee support and
or approved US surgeon proctor that is agreed upon in writing prior to the
scheduled event. Further, TRANS1 will provide access to specific soft tissue
training models at a predetermined transfer price of manufacturing with quantity
and forecasts to be provided by Distributor. TRANS1 shall not promote, market
and/sell Products directly or indirectly to the surgeons trained by Distributor
or to any hospitals or institutes with which such surgeons work or are
associated.

 

(i)          SURGEON TRAINING Distributor agrees that each customer (surgeon)
will be trained and certified as trained by TRANS1 prior to any surgical
procedure using Product. Failure to do so will result in immediate termination
of this contract.

 

(e)          Inventory Management and Lot Traceability. Distributor agrees to
maintain records that provide for lot and serial number traceability of Products
to the end user. Distributor is required to complete a Case Inventory Form
(CIF), as provided in in Exhibit F, for EVERY case completed in Territory.
Failure to do so will result in immediate termination of this contract.

 

(i)          Marketing and Promotional Activities. Distributor will market the
Products within the Territory according to the then current Marketing Plan. A
marketing plan template is provided in Exhibit E. Distributor will provide
TRANS1 with an annually completed Marketing Plan by January 31st of each year.
Distributor will provide TRANS1 with notice of upcoming trade shows and similar
events within the Territory on a quarterly basis.

 

(ii)         Marketing Support. Marketing of the Products shall be the
responsibility of Distributor. Distributor shall provide marketing support to
help effectively market the Products within the Territory, including without
limitation, marketing studies, marketing communications and attendance at trade
shows. Distributor shall provide a Product Manager, who is dedicated to TRANS1
Products and commercialization activities in the Territory.

 

(iii)        Promotional Materials. Distributor will use the brochures and other
sales and promotional literature describing the Products that TRANS1
periodically approves via the TRANS1 quality systems or provides to Distributor
(the “Promotional Materials”). Distributor will translate or adapt the
Promotional Materials for use within the Territory. Distributor will provide
TranS1 with copy of translated Promotion Material for review prior to
distribution in Territory. Distributor hereby assigns to TRANS1 the copyrights
that Distributor may acquire or possess in translations and adaptations of the
Promotional Materials.

 

4

 

 

EXECUTION COPY

 

(iv)        Forecasts. Distributor will provide quarterly total demand forecasts
for the Territory to TRANS1 for demand planning, on a rolling twelve-month
basis, and no later than the beginning of each calendar quarter a rolling four
(4) calendar quarter total demand forecast for the Territory to TRANS1 (each, a
“Quarterly Forecast”). The quarterly forecast shall be binding on Distributor.
Distributor will also provide quarterly to TRANS1 a twelve month rolling revenue
forecast for the Territory. These forecasts do not alter the agreed upon minimum
sales requirements.

 

(v)         Prices. Distributor will quote to customers the prices and terms for
the Products based upon the pricing levels and discount levels established by
Distributor in its sole discretion, provided, however, that Distributor shall
not quote or sell at any price below the price floor established by TRANS1
without TRANS1’s prior written consent.

 

(vi)        Records and Reports. Distributor will keep accurate records of its
activities under this Agreement, including a record of (i) each sale and the
price of such sale; and (ii) each invoice issued to and payment received from a
customer. Within 15 days of the end of each one-month period of this Agreement,
Distributor will provide TRANS1 with a report showing the sales made of the
Products and the actual sales price for such Products.

 

(vii)       Product Complaints. Distributor will promptly provide notice to
TRANS1 of the occurrence of any of the following within the Territory: (a)
receipt of any Product quality claims or complaints or other written legal
claims or complaints, (b) receipt of any medical claims, complaints or problems,
or (c) receipt of any written communication from any applicable regulatory
agency pertaining to the Products. FAILURE TO MEET THIS OBLIGATION AND COMPLY
WITH ANY REGULATORY AUTHORITIES AND IN COUNTRY REPORTING REQUIREMENTS CAN RESULT
IN IMMEDIATE TERMINATION FOR CAUSE AND NO CURE PERIOD WILL BE ALLOWED.

 

5

 

 

EXECUTION COPY

 

4.          TRANS1’s Obligations.

 

(a)          Distribution Management Phase-In. TRANS1 has disclosed to
Distributor all distribution agreements between TRANS1 and distributors within
the Territory as of the date hereof. The parties agree to cooperate in good
faith to arrange to have an identified third party with limited distribution
rights to Products in southern China become a sub-distributor (i.e., such third
party would purchase Products from Distributor for resale in a portion of the
Territory as agreed between Distributor and such third party). Promptly
following joint written notice from Distributor and the third party that they
have reached agreement regarding the sub-distribution arrangement, TRANS1 shall
cease shipments of Products for use in the Field in the Territory to the third
party. The third party may continue to sell Products purchased or ordered prior
to the delivery of such joint notice to TRANS1. Subject to the foregoing, TRANS1
confirms that Distributor is the sole distributor in the Territory.

 

(b)          Orders. TRANS1 will use its commercially reasonable efforts to
promptly fill all orders received from Distributor and accepted by TRANS1 in
accordance with Section 5.

 

(c)          Provision of Sample Units. If requested by Distributor and approved
in advance by TRANS1 (such approval not to be unreasonably withheld), TRANS1
shall supply Distributor with a reasonable number of sample Products annually at
TRANS1’s predetermined transfer price of such non-sterile Products for
demonstration and marketing purposes.

 

(d)          Promotional Materials. TRANS1 will provide to Distributor out of
its existing stock the quantity and quality of Promotional Materials in English
as the parties deem reasonably sufficient for Distributor and its distributors
to promote, solicit and obtain orders for the Products within the Territory in
accordance with the Marketing Plan.

 

(e)          Training. TRANS1 will provide, with the participation of
Distributor, each Distributor employee with the training necessary, [***] within
the ninety (90) day period from the Effective Date, for Distributor to market
the Products within the Territory. In addition TRANS1 shall provide additional
training as requested by Distributor for any future Product introductions and/or
modifications in the Territory in the Field. TRANS1 will provide access to
specific soft tissue training models at a predetermined transfer price with
forecasts to be provided by Distributor. FAILURE TO TRAIN DISTRIBUTOR EMPLOYEES
WITHIN THE 90 DAY PERIOD WILL RESULT IN TERMINATION FOR CAUSE AND NO CURE PERIOD
WILL BE ALLOWED.

 

(f)          Product Changes. Except in the case of a Product recall or other
emergency, TRANS1 will provide Distributor a minimum of 30 day notice of changes
contemplated in Products or packaging, or advertising, sales or Promotional
Materials relating to the Products or any significant development planned and
improvements that may affect the marketing of the Products.

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

6

 

 

EXECUTION COPY

 

(g)          Support. TRANS1 will provide Distributor, in the form and when
reasonably required by Distributor, access to TRANS1’s technical and marketing
and sales personnel for advice, consultation and assistance in marketing,
negotiation of sales of, and providing support for the Products within the
Territory. TRANS1 may provide such support by telephone or other forms of
communication or by on-site visits, as the parties deem appropriate. TRANS1 will
provide executive sales support as deemed necessary by TRANS1.

 

(h)          Leads. TRANS1 may generate and will refer to Distributor all leads
for potential customers of the Products within the Territory in the Field. To
refer a lead, TRANS1 will complete a Lead Referral form and remit it to
Distributor. Distributor will follow-up on such leads according to the Marketing
Plan.

 

(i)           Sales Strategy. When and if requested by Distributor, TRANS1 will
participate in quarterly sales strategy sessions with Distributor management.

 

(j)           Regulatory Approvals, Compliance with Laws. TRANS1 shall be solely
responsible to obtain the registrations, approvals or licenses that may be
required to sell in the Territory. TRANS1 will be solely responsible for all
regulatory matters (other than those required to import and sell the Products
within the Territory) including, securing any and all regulatory approvals,
performing all clinical trials, and applying to register the TRANS1 trademarks,
patents or other intellectual property within the Territory. Distributor will
cooperate with TRANS1 to obtain necessary regulatory approval and comply with
all applicable local laws and regulations. TRANS1 shall use commercially
reasonable efforts to complete the registrations of the Products in the
Territory as soon as possible in order to assure that Distributor will be able
to commercialize the Products as expected.

 

(k)          Product Recalls. In the event of a recall ordered or requested by
any government agency, a court or by either party of any Product within the
Territory, Distributor and TRANS1 will discuss actions that will be taken with
respect to customers and government authorities in implementing such recall,
including in locating and retrieving recalled Products from customers. The
parties will agree on such actions prior to implementation of any Product
recall. In the event the parties cannot agree on such actions, TRANS1 will be
solely responsible for the implementation of such Product recall. Any such
recall of Products within the Territory, whether required or voluntary, will be
at TRANS1’s cost and expense, except to the extent the recall was caused by a
breach of this Agreement by Distributor or the negligence or willful misconduct
of Distributor, its employees, agents or contractors. In the event of a Product
Recall, the parties to this Agreement agree to a proportionate reduction in the
Annual Order for the applicable period.

 

(l)           Product Complaints. Each party shall, within five (5) business
days of occurrence, provide notice to the other party of the occurrence of any
of the following: (a) receipt of any Product quality claims or complaints or
other written legal claims or complaints, (b) receipt of any medical claims,
complaints or problems, or (c) receipt of any written communication from any
applicable regulatory agency pertaining to the Products. TRANS1 shall be
responsible for handling of the complaint.

 

7

 

 

EXECUTION COPY

 

(m)         Consulting Agreements. TRANS1 shall be solely responsible for any
consulting agreements it has in place, and payments under those agreements, and
the termination of any agreements that conflict with the rights and
responsibilities being granted to Distributor in this Agreement.

 

5.          Orders, Shipment and Acceptance.

 

(a)          Standard Purchase Orders.

 

(i)          All orders of Products shall be on Distributor’s then current
standard purchase order. The provisions of this Agreement shall prevail over any
inconsistent statements or additional statements or provisions, rights and
obligations contained in any document related to this Agreement passing between
the parties hereto including, but not limited to, any purchase order,
acknowledgement, confirmation or notice.

 

(ii)         Orders shall be submitted by mail, email or facsimile, or by other
means agreed upon by the parties. All orders and modifications to orders are
subject to acceptance by TRANS1; provided, however, that TRANS1 shall accept all
purchase orders by Distributor for the Products so long as such orders are in
accordance with the most recent rolling forecast in effect that have been
accepted by TRANS1. TRANS1 shall use commercially reasonable efforts to fill all
orders by Distributor for the Products hereunder. If TRANS1 believes that it
will not be able to satisfy Distributor’s order for the Products, TRANS1 shall
promptly, and in no event later than five (5) business days after receipt
thereof, notify Distributor, specifying the reasons for the delay and the
expected duration. TRANS1 shall use its commercially reasonable efforts to
deliver all orders that are accepted in accordance with the delivery date set
forth in the applicable purchase order so long as such delivery date is in
accordance with the most recent rolling forecast in effect.

 

(b)          Terms of Shipment, Taxes and Duties. TRANS1 shall arrange for
shipment and invoicing to Distributor of the Products ordered by Distributor,
via common carrier selected by Distributor, EXW (Incoterms 2010) TRANS1’s
manufacturing facility and shipped to Distributor’s facility for all deliveries.
TRANS1’s title and risk of loss to the Products shall pass to Distributor upon
delivery of the Products to the carrier. Distributor shall pay all freight,
insurance, duties and other shipping expenses.

 

(c)          Product Specifications. All Products shall conform, in all material
respects, to the written specifications for the Product in effect as of the date
of delivery (“Product Specifications”) and be ready for end-user sale, including
all packaging, labeling, instructions-for-use and sterilization.

 

(d)          Return of Product. Within five (5) days of receiving the Products,
Distributor may reject any of such Products which in its good faith
determination fail to meet the applicable Product Specifications in all material
respects or which do not meet the product warranties contained herein by sending
TRANS1 notice of the lot numbers of rejected Products, together with a
description of the specific reason for rejection. Distributor shall, within ten
(10) days of notice, return to TRANS1, at TRANS1’s expense, any such rejected
Products, which may be replaced by TRANS1 within thirty (30) days of receipt.
Distributor shall not be required to pay TRANS1 for any Products which have been
properly rejected in accordance with this Section 5.1(d), and which have not
been replaced by TRANS1. Any Product not rejected by Distributor within the
thirty (30) day period shall be deemed to have been accepted, provided that the
warranties provided in Section 9 shall survive the acceptance of the Product by
Distributor for a period of [***] from delivery to Distributor; provided,
however, that Distributor’s sole remedy, and TRANS1’s sole obligation with
respect to a breach of such warranty shall be to repair or replace such Product.
TRANS1 shall perform a review of the Product returned by Distributor and shall
use commercially reasonably efforts to implement necessary adjustments to the
Product, if any are required, at the end of the next quarter. If TRANS1
determines the Product is within specifications and not defective, the
Distributor will be responsible for the costs of the return and reshipment of
said Product.

 

8

 

 

EXECUTION COPY

 

6.          Price and Payment Terms.

 

(a)          Transfer Price.

 

(i)          Distributor shall pay TRANS1 the Transfer Price for the Products
delivered to and not rejected by Distributor in accordance with the terms of
this Agreement. The Transfer Price for each applicable Product shall be the
prices set forth opposite each product listed on Exhibit C hereto; and provided
that TRANS1 shall reserve the right to adjust the Transfer Price for the
Products at the discretion of the TRANS1 management team and or Board of
Directors by delivery to Distributor a revised Exhibit C with 90 days notice to
the Distributor prior to such revised prices taking effect. All prices quoted in
Exhibit C are EXW TRANS1’s manufacturing facility. Possession transfers to
Distributor once Product leaves TranS1 location.

 

(ii)         The Transfer Price shall remain unchanged in the first [***] (i.e.,
for the Initial Order and for any other Products ordered for delivery on or
before [***]) and may be evaluated and adjusted thereafter at a minimum once per
year and will be based on estimated market prices, competition and profit
objectives of all parties then reconciled prior to the conclusion of each
calendar year within the term of the Agreement.

 

(iii)        All purchases of the Product hereunder shall be paid by Distributor
to TRANS1 based in US Dollars. Distributor shall pay for Product purchased
pursuant to the Initial Order and any Annual Order as follows: [***]. By way of
example, the Initial Order shall be for no less than $1,360,000 ([***] Products
@ $[***] per Product plus [***] Products @ $[***] per Product), [***].
Distributor shall pay for Product purchased pursuant to an Additional Order
within [***] ([***]) days of the date of invoice. Payment by Distributor under
this Agreement shall be made by wire transfer or other instrument approved by
TRANS1. If Distributor is delinquent in remitting payments to TRANS1 under the
terms specified herein TRANS1 may, at its option, (a) charge Distributor
interest on past due amounts at a rate of [***] percent ([***]%) per calendar
month, provided such interest does not exceed the maximum rate allowed by law;
(b) terminate and or modify the exclusivity of this Agreement; (c) in the case
of repeated and material delinquencies, require advance payment, payment on
delivery, bank letter-of-credit or bank-guaranteed payments for future
shipments; and/or (d) with respect to Additional Orders, change the payment term
for future invoices from [***] ([***]) days to [***] ([***]) days. Distributor
shall comply with such modified payment terms designated by TRANS1. The
foregoing remedies of TRANS1 are not exclusive, but are in addition to any and
all remedies available to TRANS1 under this Agreement and applicable law.

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

9

 

 

EXECUTION COPY

 

(b)          Prices. Nothing contained herein, however, shall be deemed to limit
in any way the right of Distributor to determine the prices at which the
Products purchased by Distributor may be sold by Distributor to any other
distributor or any other customer. The distributor agrees not to sell products
in any jurisdiction other than the Territory or knowingly sub-distribute
products to others for distribution outside the Territory.

 

7.          Confidentiality; No Competition

 

(a)          During the term of this Agreement, neither Distributor nor any of
its employees, agents or representatives shall:

 

(i)          Manufacture, sell, market or deliver any product, or participate in
any manner in such activities, if such product is in competition with any
product manufactured, sold, marketed or distributed for sale by TRANS1; provided
that if TRANS1 develops a new product which is competitive with any product then
being sold or marketed by Distributor for another person or entity, Distributor
shall have ninety days following notice from TRANS1 to cease marketing and
selling the competing product;

 

(b)          Information. Each party acknowledges that it may disclose certain
confidential information (the “Information”) to the other party. If either party
discloses such Information to the other, the receiving party will (i) use at
least the same degree of care to maintain the secrecy of such Information as the
receiving party uses to maintain the secrecy of its own confidential information
and (ii) use the Information only to accomplish the purposes of this Agreement.
The disclosing party will mark as “confidential” all tangible items supplied to
the receiving party that contain Information of the disclosing party. Within 20
days of any oral disclosures of Information, the disclosing party will provide
the receiving party with a writing memorializing the Information disclosed and
the date of disclosure. The placement of copyright notices on such items will
not constitute publication or otherwise impair their confidential nature.

 

(c)          Disclosure. Neither party will disclose the Information of the
disclosing party to any person except those of the receiving party’s employees
or agents that require access to accomplish the purposes of this Agreement and
have been made aware of the confidentiality obligations herein. If the receiving
party learns of an actual or potential unauthorized use or disclosure of the
disclosing party’s Information, the receiving party will promptly notify the
disclosing party and, at the disclosing party’s request, provide the disclosing
party with reasonable assistance to recover its Information and to prevent
subsequent unauthorized uses or disclosures of such Information. Each party
acknowledges that (i) the unauthorized use or disclosure of any Information of
the disclosing party will cause irreparable damage for which it will not have an
adequate remedy at law and (ii) the disclosing party will be entitled to
injunctive and other equitable relief in such cases.

 

(d)          Limitations. Neither party will have any confidentiality obligation
with respect to the confidential information of the disclosing party that (i)
the receiving party independently knew or develops without using the Information
of the disclosing party, (ii) the receiving party lawfully obtains from another
person under no obligation of confidentiality or (iii) is or becomes publicly
available other than as a result of an act or omission of the receiving party or
any of its employees or agents.

 

10

 

 

EXECUTION COPY

 

8.          Ownership.

 

All patents, copyrights, trademarks, trade secrets, regulatory approvals and
other proprietary rights in or related to the Products are and will remain the
exclusive property of TRANS1 or its licensors, whether or not specifically
recognized or perfected under applicable law. During the term of this Agreement,
Distributor may use TRANS1’s trademarks to promote the Products, provided that
prior to publishing or disseminating any advertising or promotional material
bearing TRANS1’s trademarks, Distributor will deliver a sample of such materials
to TRANS1 for prior approval. Nevertheless, TRANS1 shall use commercially
reasonable efforts to promptly register its trademarks with the authorities in
the Territory.

 

9.          Representations and Warranties.

 

(a)          Existence and Authority. Each party represents and warrants that it
is a corporation duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation and has the corporate power and
authority to execute, deliver and perform this Agreement. The execution of this
Agreement and the performance thereof have been duly authorized by all necessary
corporate action on its part and do not conflict with the terms or conditions of
any agreement to which such party is subject.

 

(b)          Products. TRANS1 represents and warrants that the Products will (i)
conform to the Product Specifications and (ii) comply with the requirements of
any applicable law or regulation.

 

(c)          Intellectual Property. TRANS1 represents and warrants that it has
all necessary ownership rights to market, sell and distribute the Products in
the Territory, and that the manufacture, sale and use of the Products and any
distribution of the Promotional Materials will not infringe any patents,
copyrights, trademarks or other intellectual or proprietary rights of any third
parties.

 

(d)          Disclaimer. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, ALL
WARRANTIES, CONDITIONS AND REPRESENTATIONS WITH RESPECT TO THE PRODUCTS OR THE
PROMOTIONAL MATERIALS, WHETHER EXPRESS OR IMPLIED, ARISING BY LAW, CUSTOM, PRIOR
ORAL OR WRITTEN STATEMENT BY THE PARTIES OR OTHERWISE (INCLUDING, BUT NOT
LIMITED TO ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
TITLE AND NON-INFRINGEMENT) ARE HEREBY OVERRIDDEN, EXCLUDED AND DISCLAIMED.

 

11

 

 

EXECUTION COPY

 

10.       Limitation of Liability.

 

UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL,
INDIRECT, SPECIAL, PUNITIVE OR INCIDENTAL DAMAGES OR DIRECT OR INDIRECT LOST
PROFITS, WHETHER FORESEEABLE OR UNFORESEEABLE, BASED ON CLAIMS OF THE OTHER
PARTY OR ITS CUSTOMERS (INCLUDING, BUT NOT LIMITED TO, CLAIMS FOR LOSS OF
GOODWILL, USE OF MONEY OR USE OF THE PRODUCTS, INTERRUPTION OF STOPPAGE OF WORK
OR IMPAIRMENT OF OTHER ASSETS), ARISING OUT OF BREACH OR FAILURE OF EXPRESS OR
IMPLIED WARRANTY, BREACH OF CONTRACT, MISREPRESENTATION, NEGLIGENCE, STRICT
LIABILITY IN TORT OR OTHERWISE.

 

11.       NO DAMAGES.

 

TRANS1 SHALL NOT BE LIABLE FOR ANY DAMAGES, WHETHER INCIDENTAL, CONSEQUENTIAL OR
OTHERWISE, FOR A FAILURE TO FILL ORDERS, DELAYS IN SHIPMENT OR DELIVERY, OR ANY
ERROR IN FILLING AN ORDER.

 

12.       Audit.

 

During the term of this Agreement and for one year after its expiration or
termination, TRANS1 or its accountants may, upon 30 days’ prior notice to
Distributor, audit the accounting records of Distributor during the normal
working hours to verify Distributor’s compliance with the obligations under this
Agreement; provided, however, that TRANS1 will not be entitled to conduct such
audit more than once per year.

 

13.       Indemnity.

 

Except for liabilities to the extent caused by acts of Distributor which are
outside the scope of its authority under this Agreement, a breach of this
Agreement by Distributor, Distributor’s failure to comply with applicable laws,
or the negligence or willful misconduct of Distributor, its employees, agents or
contractors, TRANS1 will indemnify, defend and hold harmless Distributor from
and against any and all liabilities, losses, suits, claims, damages and expenses
(including attorneys’ fees and costs) to the extent based on claims arising out
of or relating to (i) the manufacture, use, distribution, promotion or sale of
the Products, or (ii) the infringement of any patent, copyright, trademark or
other intellectual property rights of any third parties with respect to the
Products or Promotional Materials (except to the extent caused by contributions
made to the Promotional Materials by Distributor). Distributor will (i) notify
TRANS1 promptly of any such actual or potential claim; (ii) allow TRANS1 to
control the defense of the claim; (iii) cooperate in the defense of such claim
and (iv) not settle such claim without TRANS1’s consent.

 

Distributor will indemnify, defend and hold harmless TRANS1 from and against any
and all liabilities, losses, suits, claims, damages and expenses (including
attorneys’ fees and costs) to the extent based on claims arising out of or
relating to (i) acts of Distributor which are outside the scope of its authority
under this Agreement, (ii) a breach of this Agreement by Distributor, (iii)
Distributor’s failure to comply with applicable laws, (iv) the negligence or
willful misconduct of Distributor, its employees, agents or contractors, and (v)
the infringement by TRANS1 of any patent, copyright, trademark or other
intellectual property rights of any third parties with respect to any portion of
the Promotional Materials created by Distributor. TRANS1 will (i) notify
Distributor promptly of any such actual or potential claim; (ii) allow
Distributor to control the defense of the claim; (iii) cooperate in the defense
of such claim and (iv) not settle such claim without Distributor’s consent.

 

12

 

 

EXECUTION COPY

 

14.       Term and Termination.

 

(a)          Term. This Agreement will become effective on the Effective Date
and continue in effect for four (4) years thereafter, unless earlier terminated
pursuant to paragraph 14(b). This Agreement is renewable for up to four (4)
subsequent one (1) year renewal periods if both parties agree in writing at
least 90 days prior to the expiration of the initial term or any renewal term of
its intention not to renew.

 

(b)          Termination for Cause. Either party may terminate this Agreement,
without judicial or administrative notice or resolution, immediately upon notice
to the other party if:

 

(i)          the other party or any of its employees breaches any material
obligation under this Agreement and such party fails to cure the breach within
thirty days, unless the clause breached expressly excludes a cure period, after
receipt of written notice thereof. Failure by TRANS1 to deliver Products in
accordance with the schedule set forth in the forecast for more than three
months during any one year period will be considered breach of a material
obligation;

 

(ii)         the other party or any of its employees breaches any material
obligation under this Agreement that expressly excludes a cure period.

 

(iii)        either party ceases to conduct business in the normal course, is
declared insolvent, undergoes any procedure for the suspension of payment, makes
a general assignment for the benefit of creditors or a petition for bankruptcy,
reorganization, dissolution or liquidation is filed by or against it; or

 

(iv)        the direct or indirect ownership or control of the other party
changes as follows: TRANS1 may only exercise its right of termination under this
Section in the event that the ownership of Distributor changes by more than 50%.
Distributor may only exercise its right of termination under this Section if a
third party gains control of TRANS1 from, or subsequent to, the date hereof.
Control of TRANS1 will be deemed to have changed to a third party if that party
acquires control over 50% or more of the voting shares of TRANS1. If one party
chooses not to terminate this Agreement upon the occurrence of the said event of
the other party with the other party’s notice, this Agreement shall be
continuously binding upon both parties, and both parties shall assure that it
will continuously perform their obligations thereunder. For purposes of this
Section, an initial public offering of a party will not be considered to create
a right of termination under this Agreement.

 

(c)          Termination for Failure to Purchase Minimum Requirements. TRANS1
may terminate this Agreement, as provided for in Section 3(b) if Distributor
fails to submit the Initial Order or any Annual Order.

 

(d)          [***].

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

13

 

 

EXECUTION COPY

 

(e)          Consequences of Termination. Upon expiration or termination of this
Agreement for any reason the parties will comply with the following termination
obligations:

 

(i)          Distributor will pay all due and outstanding amounts.

 

(ii)         Distributor will, at TRANS1’s option, destroy or deliver to TRANS1
or its designees all Promotional Materials within Distributor’s possession or
control, provided, if TRANS1 is the party terminating, TRANS1 shall reimburse
Distributor for all direct and indirect costs associated with producing such
materials.

 

(iii)        Distributor is required to return all Products, at TRANS1’s
expense, within 30 days of termination. There will be no refund issued for any
returned Product.

 

(f)          Survival. The provisions of Sections 3.e.(vii), 4(k) and (l), 5(d),
7, 8, 10, 11, 12, 13, 14, 15, 18 and 23 will survive the expiration or
termination of this Agreement.

 

15.       Insurance.

 

TRANS1 will maintain product liability insurance in an amount sufficient to
cover complete cost of product liability, regulatory and intellectual property
liability with an insurance company rated at least A+3 by Best’s rating guide.
Distributor will maintain insurance in an amount sufficient to cover any
Distributor warehousing facilities and to cover wrongful acts by Distributor in
the distribution, sale and promotion of the Products.

 

16.       U.S. Export Restrictions.

 

Distributor acknowledges that the Products and related information, documents
and materials may be subject to export controls under U.S. Export Administration
Regulations. Distributor will (i) comply with all legal requirements established
under these controls, (ii) cooperate with TRANS1 in any official or unofficial
audit or inspection that relates to these controls and (iii) not export,
re-export, divert or transfer any such item or direct products thereof to any
country to which such transfer is prohibited by such export controls, unless
Distributor has obtained the prior written authorization of TRANS1 and the U.S.
Department of Commerce.

 

14

 

 

EXECUTION COPY

 

17.       Force Majeure.

 

Neither party will be liable for any failure or delay in performing an
obligation under this Agreement that is due to causes beyond its reasonable
control, such as natural catastrophes, governmental acts or omissions, laws or
regulations, labor strikes or difficulties, chaos, terrorist activities, war or
transportation stoppages. These causes will not excuse either party from paying
amounts due to the other through any available lawful means acceptable to the
other party.

 

18.       Notices.

 

Any notice required or permitted under this Agreement shall be in writing and
either mailed by nationally recognized overnight courier, registered or
certified mail, return receipt requested, or by express delivery service to the
other party. All notices shall be sent to the attention of the Chief Executive
Officer of such other party at the address set forth in the first paragraph of
this Agreement or at such other addresses or to such other persons as such party
may previously have designated by written notice. Notice will be deemed to have
been given upon receipt.

 

19.       Foreign Corrupt Practices Act (FCPA) Distributor is required to abide
with all requirements of United States FCPA. FCPA guidelines are available
on-line at http://www.fcpa.us

 

20.       Assignment.

 

Except as otherwise provided, neither party may assign, delegate, subcontract or
otherwise transfer this Agreement or any of its rights or obligations without
the other party’s prior approval, which approval will not be unreasonably
withheld.

 

21.       Waiver, Amendment, Modification.

 

Except as otherwise provided, any waiver, amendment or other modification of
this Agreement will not be effective unless in writing and signed by the party
against whom enforcement is sought.

 

22.       Severability.

 

If any provision of this Agreement is held to be unenforceable, in whole or in
part, such holding will not affect the validity of the other provisions.

 

23.       Governing Law and Dispute Resolution.

 

This Agreement will be governed by and interpreted in accordance with the laws
of the State of North Carolina, excluding its conflict of laws principles. Any
claim arising out of or relating to this Agreement or the existence, validity,
breach or termination thereof, whether during or after its term, will be brought
in, and the parties hereby consent to the jurisdiction of, the federal courts
sitting in Wilmington or Raleigh, North Carolina.

 

15

 

 

EXECUTION COPY

 

24.       Entire Agreement.

 

This Agreement and its Exhibits constitute the complete and entire statement of
all terms, conditions and representations of the agreement between TRANS1 and
Distributor with respect to its subject matter and supersedes all prior writings
or understandings.

 

25.       Copy and Language

 

This Agreement shall be executed in multiple copies, each of which is original
and with identical legal effect. This Agreement shall be made in both English
and Chinese. In case there is any difference or conflict between the two
versions, the English version shall prevail.

 

[No Text Below]

 

16

 

 

EXECUTION COPY

 

[Signature Page of DISTRIBUTION AGREEMENT]

 

IN WITNESS WHEREOF, TRANS1 and Distributor cause this Agreement to be executed
by their duly authorized representatives identified below.

 

TranS1    Jiade Sunshine               : /s/ Ken Reali   : /s/ Ming Ming Tian  
            : Ken Reali   : Ming Ming Tian               : President and Chief
Executive Officer   : President  

 



17

 

 

EXECUTION COPY

 

EXHIBIT A

 

PRODUCT LIST AND CURRENT PRICE LISTS

 

Prices and product list is as of current International Price List

 

·AxiaLIF Brand Products

 

EXHIBIT B

 

Exclusive in China

 

For the purpose of this Agreement, China or People’s Republic of China shall not
include Hong Kong Special Administrative Region, Macao Special Administrative
Region and Taiwan.

 



18

 

 

EXECUTION COPY

 

EXHIBIT C

 

2012 PRICE LIST

 

            AxiaLIF 2L Tier   Units   AxiaLIF 1L   S1 Implant  

L4-L5
Implant

Tier 1   [***]   [***]   [***]   [***] Tier 2   [***]   [***]   [***]   [***]
Tier 3   [***]   [***]   [***]   [***] Tier 4   [***]   [***]   [***]   [***]
Tier 5   [***]   [***]   [***]   [***]

 

AXIALIF 1L

 

Product   Code   Price Axialif 1L Implants   Refer to worksheet   [***] 1L
Universal Plug (per plug)   TR1-2346   [***] 1L Single Use Instruments  
TR1-2200   [***] 1L Reusable Instruments   TR1-1102   [***]

 

AXIALIF 2L

 

Product   Code     Axialif 2L S1   Refer to worksheet   [***] Axialif 2L+ L4/L5
Anchor   Refer to worksheet   [***] 1L Single Use Instruments   TR1-2200   [***]
2L Reusable Instruments       [***] 2L Single use Instruments   TR1-2207   [***]
Facet Screws   Code     Facet screws (2 per pack)   Refer to worksheet   [***]
Axialif 360 Disposable Facet Instruments   TR1-2700   [***] Facet Key Wire  
TR1-2701   [***]           OTHERS                   Timmy training model (torso
reusable Model)       [***] Inserts for reusable training model       [***]    
     

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

19

 

 

EXECUTION COPY

 

EXHIBIT E

 

Marketing Plan

 

Major International Congresses attended with surgeons

 

Annual National Congresses

 

Qty.  

CATALOG

#

  DESCRIPTION       TR1-2905   AxiaLIF® 1L Stabilization System Regional
Congresses     TR1-2906   TranS1® Facet Screw System       TR1-2902   AxiaLIF®
2L Stabilization System  

 

Direct Marketing

 

Surgeon Training per month

 

Sales Rep Training Schedule – first training

 

Ongoing training-

 

In country workshops planned

 

Visiting surgeon travel –

 

Other Marketing activities

 

    TR1-2907   AxiaLIF® 2L™ PLUS Stabilization System       TR1-2926   AxiaLIF®
1L™ PLUS Stabilization System       TR1-2910   TranS1® Vectre™ Facet Fusion
System  

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

20

 

 

EXECUTION COPY

 

 

EXHIBIT F

  

 



                TR1-2201   AxiaLIF® Tissue Extractor – 4 Pack     TR1-2202  
AxiaLIF® Tissue Extractors – 2 Pack       TR1-2208   AxiaLIF ®Tight Disc Cutters
– 4 Pack       TR1-2217   AxiaLIF® Endplate Rasps – 2 Pack       TR1-2218  
Bowel Retractor       TR1-2219   Conformable Tip Tubular Retractor  



 

TranS1® Product Stickers & Lot Numbers

 

 

     

 

 

     

 

 

     

 

 

     

 

 

     

 

 

     

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

21

 

 

EXECUTION COPY

 

 

EXHIBIT G

 

 

Surgery Information       Date of Surgery:           Surgeon/Location:          
Indication           Distributor           Posterior System Use           List
all biologics/ synthetic/ autograft/ allografts used    

 

1L Implants                 Catalog #   Description   Units   Each   Total
TR1-2300   TR1-2300:  AXIALIF 40MM 10 X 11   [***]   [***]   [***] TR1-2309  
TR1-2309: AXIALIF 45MM 10 X 11 IMPT   [***]   [***]   [***] TR1-2323   TR1-2323:
AXIALIF 40MM 10 X 10 IMPT   [***]   [***]   [***] TR1-2324   TR1-2324: AXIALIF
45MM 10 X 10 IMPT   [***]   [***]   [***] TR1-2301   TR1-2301: AXIALIF 40MM 10 X
12 IMP   [***]   [***]   [***] TR1-2310   TR1-2310: AXIALIF 45MM 10 X 12 IMPT  
[***]   [***]   [***] TR1-2325   TR1-2325: AXIALIF 50MM 10 X 10 IMPT   [***]  
[***]   [***] TR1-2326   TR1-2326: AXIALIF 55MM 10 X 10 IMPT   [***]   [***]  
[***] TR1-2303   TR1-2303: AXIALIF 50MM 10 X 11 IMPT   [***]   [***]   [***]
TR1-2320   TR1-2320:  AXIALIF 55MM 10 X 11 IMPT   [***]   [***]   [***] TR1-2304
  TR1-2304: AXIALIF 50MM 10 X 12 IMPT   [***]   [***]   [***]

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

22

 

 

EXECUTION COPY

 

TR1-2306   TR1-2306: AXIALIF 60MM 10 X 11 IMPT   [***]   [***]   [***] TR1-2321
  TR1-2321:  AXIALIF 55MM 10 X 12 IMPT   [***]   [***]   [***] TR1-2302  
TR1-2302: AXIALIF 40MM 9 X 12 IMPT   [***]   [***]   [***] TR1-2305   TR1-2305:
AXIALIF 50MM 9 X 12 IMPT   [***]   [***]   [***] TR1-2307   TR1-2307: AXIALIF
60MM 10 X 12 IMPT   [***]   [***]   [***] TR1-2308   TR1-2308: AXIALIF 60MM 9 X
12 IMPT   [***]   [***]   [***] TR1-2311   TR1-2311: AXIALIF 45MM 9 X 12 IMPT  
[***]   [***]   [***] TR1-2318   TR1-2318: 2L 60MM 10 X 11 L4-L5 IMP   [***]  
[***]   [***] TR1-2319   TR1-2319: 2L 60MM 10 X 12 L4-L5 IMP   [***]   [***]  
[***] TR1-2322   TR1-2322:  AXIALIF 55MM 9 X 12 IMPT   [***]   [***]   [***]
TR1-2327   TR1-2327: AXIALIF 60MM 10 X 10 IMPT   [***]   [***]   [***] TR1-2328
  TR1-2328:  REV ROD, 40MM 10 X 10   [***]   [***]   [***] TR1-2329   TR1-2329: 
REV ROD, 40MM 10 X 11   [***]   [***]   [***] TR1-2330   TR1-2330:  REV ROD,
40MM 10 X 12   [***]   [***]   [***] TR1-2331   TR1-2331:  REV ROD, 40MM 9 X 12
  [***]   [***]   [***] TR1-2332   TR1-2332:  REV ROD, 45MM 10 X 10   [***]  
[***]   [***] TR1-2333   TR1-2333:  REV ROD, 45MM 10 X 11   [***]   [***]  
[***] TR1-2334   TR1-2334:  REV ROD, 45MM 10 X 12   [***]   [***]   [***]
TR1-2335   TR1-2335:  REV ROD, 45MM 9 X 12   [***]   [***]   [***] TR1-2336  
TR1-2336:  REV ROD, 50MM 10 X 10   [***]   [***]   [***] TR1-2337   TR1-2337: 
REV ROD, 50MM 10 X 11   [***]   [***]   [***] TR1-2338   TR1-2338:  REV ROD,
50MM 10 X 12   [***]   [***]   [***] TR1-2339   TR1-2339:  REV ROD, 50MM 9 X 12
  [***]   [***]   [***] TR1-2340   TR1-2340:  REV ROD, 55MM 10 X 10   [***]  
[***]   [***] TR1-2341   TR1-2341:  REV ROD, 55MM 10 X 11   [***]   [***]  
[***] TR1-2342   TR1-2342:  REV ROD, 55MM 10 X 12   [***]   [***]   [***]
TR1-2343   TR1-2343:  REV ROD, 55MM 9 X 12   [***]   [***]   [***] TR1-2344  
TR1-2344:  REV ROD, 60MM 10 X 10   [***]   [***]   [***] TR1-2345   TR1-2345: 
REV ROD, 60MM 10 X 11   [***]   [***]   [***] TR1-2347   TR1-2347:  REV ROD,
60MM 10 X 12   [***]   [***]   [***] TR1-2348   TR1-2348:  REV ROD, 60MM 9 X 12
  [***]   [***]   [***] Sub Total for AxiaLIF 1L Implants   [***]       [***]

 

2L Implants*                 Catalog #   Description   Units   Each   Total
TR1-2312   TR1-2312: 2L 25MM S1 IMPLANT   [***]   [***]   [***] TR1-2313  
TR1-2313: 2L 30MM S1 IMPLANT   [***]   [***]   [***] TR1-2349   TR1-2349 2L 35
MM S1 IMPLANT   [***]   [***]   [***] TR1-2314   TR1-2314: 2L 50MM 10 X 11 L4-L5
IMP   [***]   [***]   [***] TR1-2315   TR1-2315: 2L 50MM 10 X 12 L4-L5 IMP  
[***]   [***]   [***] TR1-2316   TR1-2316: 2L 55MM 10 X 11 L4-L5 IMP   [***]  
[***]   [***]

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

23

 

 

EXECUTION COPY

 

TR1-2317   TR1-2317: 2L 55MM 10 X 12 L4-L5 IMP   [***]   [***]   [***] TR1-2350
  TR1-2350: 2L 65MM 10 X 11 L4-L5 IMP   [***]   [***]   [***] TR1-2351  
TR1-2351: 2L 65MM 10 X 12 L4-L5 IMP   [***]   [***]   [***] Sub Total for
AxiaLIF 2L Implants   [***]     [***]

 

*Each 2L Implant Product consists of 1 Unit of S1 Implant and 1 Unit of L5
Implant. Accordingly, the [***] units listed here constitutes [***] of the S1
Implant units and [***]% of the L5 Implant units required to meet the obligation
to purchase 100 2L Implant Products as part of the Initial Order.

 

TR1-2200   1L Single use Kit (no charge for every 1L implant and for every L4-L5
2L anchor)   [***]   [***]   [***] TR1-2346   TR1-2346: AXIALIF UNIVERSAL PLUG  
[***]   [***]   [***] TR1-2207   2L Single Use Kit for Every 1L S1 anchor  
[***]   [***]   [***]     1L resuable instrument set   [***]   [***]   [***]    
2L reusable instrument set   [***]   [***]   [***] Sub Total for AxiaLIF
Instruments Implants   [***]       [***]

 

Catalog #   Description   Units   Each   Total TR1-2700   TR1-2700: TRANS-FACET
INSTRUMENTS   [***]   [***]   [***] TR1-2701   TR1-2701:  FACET K-WIRE   [***]  
[***]   [***] TR1-2824   TR1-2824:  5MM X 25MM FAC SCRW SET   [***]   [***]  
[***] TR1-2825   TR1-2825:  5MM X 30MM FAC SCRW SET   [***]   [***]   [***]
TR1-2826   TR1-2826:  5MM X 35MM FAC SCRW SET   [***]   [***]   [***] TR1-2827  
TR1-2827:  5MM X 40MM FAC SCRW SET   [***]   [***]   [***] TR1-2828   TR1-2828: 
5MM X 25MM LAG SCREW SET   [***]   [***]   [***] TR1-2829   TR1-2829:  5MM X
30MM LAG SCREW SET   [***]   [***]   [***] TR1-2830   TR1-2830:  5MM X 35MM LAG
SCREW SET   [***]   [***]   [***] TR1-2831   TR1-2831:  5MM X 40MM LAG SCREW SET
  [***]   [***]   [***] SubTotal For Facet Screws   [***]       Total for
AxiaLIF and Facet Screws   [***]

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

24

